DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 38 and 43 are objected to because of the following informalities:
Claim 38 line 4 reads: “on the guiding element”. This should be corrected to read - - on a guiding element - - for clarification purposes.
Claim 43 line 1 reads: “after pivoting”. This should be corrected to read - - after the pivoting - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in claim 35 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is currently interpreted that Applicant intends the rotating rim mentioned in claim 35 to be positively claimed and required in the claimed structure. Therefore, Examiner urges Applicant to use terminology that clearly requires the structure of the rotating rim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 24-37 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Venneboer (NL 9001524 A).
Regarding claim 24, Venneboer discloses a terminal element of a traffic barrier device (see NOTE 1 below, and see Figs. 1b-2) having a longitudinal axis (see Fig. 1b), comprising: 
a guiding element (A, see annotated Figure 1b below), and 
an impact element (9, noted as B, see annotated Figure 1b below and Fig. 2), which is rotatable or pivotable relative to the guiding element from a closed position into an impact position (see NOTE 2 below), 
wherein the impact element is mounted on the guide element (see Fig. 1b) so as to be rotatable or pivotable about an axis parallel to the longitudinal axis or about the longitudinal axis (see NOTE 3 below).
NOTE 1: The traffic barrier consists of A and B in annotated Figure 1b below, and therefore B is a terminal element of the traffic barrier.
NOTE 2: The closed position of the impact element is the original location of the impact element 9 designated by a dotted line in Fig. 1b. Further, the impact position is the new location of the impact element 9 in Figure 1b. Also see that A is pivotable relative to B in annotated Figure 1b below.
NOTE 3: It is understood that the impact element is capable of rotating about a longitudinal axis of the barrier when the impact element moves across a road surface having changing angles. Further, the impact element is not fixed to the road surface and therefore can pivot about its displacement means (12) along a longitudinal axis of the barrier. 

    PNG
    media_image1.png
    797
    1019
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1b.
Regarding claim 25, Venneboer discloses wherein the impact element (9, noted as B, see annotated Figure 1b above) extends along the longitudinal axis in the closed position and in the impact position (see NOTE 1 below).
NOTE 1: See in annotated Figure 1b above that B extends along the longitudinal axis of A in both the original and new position of the impact element.
Regarding claim 26, Venneboer discloses wherein the impact element (9, noted as B, see annotated Figure 1b above) is lockable in at least one of the closed position and the impact position (see NOTE 1 below).
NOTE 1: It is understood that the impact element contains air cylinders (20a-20b) that are deflated (20a) to allow the impact element (9) to rest on the roadway surface in a lockable position and to prevent movement (see attached translation page 4 lines 5-7).
Regarding claim 27, Venneboer discloses wherein the impact element (9, noted as B, see annotated Figure 1b above) has at least one first element of a retaining device (C, see annotated Figure 7 below).

    PNG
    media_image2.png
    507
    878
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 7.
Regarding claim 28, Venneboer discloses wherein the first element of the retaining device (C, see annotated Figure 7 above) is designed as a retaining opening or as a retaining cylinder (see NOTE 1 below).
NOTE 1: See that the first element of the retaining device contains a retaining opening to accept a locking bolt of an adjacent guiding element.
Regarding claim 29, Venneboer discloses wherein a second element (14) of the retaining device is arranged inside the impact element (9, noted as B, see annotated Figure 1b above).
Regarding claim 30, Venneboer discloses wherein the impact element (9, noted as B, see annotated Figure 1b above) comprises at least a first element of a locking device (20a-20b).
Regarding claim 31, Venneboer discloses wherein the first element of the locking device (20a-20b) is designed as a locking bolt or as a cylinder (see NOTE 1 below).
NOTE 1: See in Fig. 3 that inflated air cylinder 20b is designed as a cylinder.
Regarding claim 32, Venneboer discloses wherein the first element of the locking device (20a-20b) is arranged inside the impact element (see Figs. 2-3).
Regarding claim 33, Venneboer discloses wherein the impact element (9, noted as B, see annotated Figure 1b above) has a turned-down terminal (see NOTE 1 below).
NOTE 1: See in Fig. 7 that the sides of the impact element extend downwardly and therefore are considered a turned-down terminal.
Regarding claim 34, Venneboer discloses wherein the first element of the locking device (20a-20b) is disposed in the turned-down terminal (see Figs. 2-3 and 7).
Regarding claim 35, Venneboer discloses wherein the guiding element (A, see annotated Figure 1b above) has an end section at which the impact element is arranged (see annotated Figure 1b above), preferably with a rotating rim (see NOTE 1 below).
NOTE 1: See in annotated Fig. 1b that the impact element and the guiding element are rotatable about a vertical axis. Therefore, see that the impact element in Fig. 7 is rotatably connected to an adjacent guiding element by means of a rotating rim (D), see annotated Figure 7 below.

    PNG
    media_image3.png
    433
    787
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 7.
Regarding claim 36, Venneboer discloses a transition system comprising at least one traffic barrier means having a terminal element according to claim 24 (see rejection of claim 24 above and see Fig. 1b, and see NOTE 1 below).
NOTE 1: The traffic barrier consists of A and B in annotated Figure 1b above, and therefore B is a terminal element of the traffic barrier.
Regarding claim 37, Venneboer discloses wherein the traffic barrier device has a vertical axis of rotation (see NOTE 1 below), on a side remote from the terminal element (B, seen in annotated Figure 1b above), for pivoting the traffic barrier device relative to a stationary element (E, see annotated Figure 1b below) of the transition system.
NOTE 1: See in Fig. 1b that the guiding element is pivoted about a vertical axis on a side remote from remote element B.

    PNG
    media_image4.png
    709
    460
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 1b.
Claim(s) 38-43 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kirchdorfer (AT 517351 B1).
Regarding claim 38, Kirchdorfer discloses a method for providing an impact protection on a terminal element (1) of a traffic barrier device (1, 9, 25, see Fig. 14), 
wherein an impact element (12) is pivoted about a horizontal axis (see NOTE 1 below) arranged on the guiding element (1) and is rotatable or pivotable from a closed position (see Fig. 13) into an impact position (see Fig. 14).
NOTE 1: The roller 12 is pivoted about a horizontal axis disclosed as an axle, see Figs. 3-5 and see attached translation page 6 lines 24-27.
Regarding claim 39, Kirchdorfer discloses wherein in a first step a locking device (7) is released (see NOTE 1 below).
NOTE 1: See on page 9 lines 26-30 of the attached translation that the transmission 7 has a self-locking gear to prevent rolling of the barrier, therefore the self-locking gear is released in a first step.
Regarding claim 40, Kirchdorfer discloses wherein a retaining device (6) is released in a second step (see NOTE 1 below).
NOTE 1: Once the guiding element 1 has been rotated to an open or closed position, the lifting device (6) is released to let the barrier rest on the roadway surface.
Regarding claim 41, Kirchdorfer discloses wherein, before the retaining device (6) is released, the terminal element (1) is pivoted laterally with respect to the longitudinal axis (see Figs. 13-14, and see NOTE 1 in the rejection of claim 40 above.
Regarding claim 42, Kirchdorfer discloses wherein after the pivoting of the impact element (12), the impact element is locked to a further traffic barrier device (9, 25), by a locking device (10, see Fig. 1), in such a way that the impact element is fixed under prestress (see NOTE 1 below).
NOTE 1: It is understood that the impact element 12 is fixed to the guiding element 1, and further that the guiding element is fixed to more barrier elements such as 9 and 25, as seen in Figs. 13-14. It is also understood that there are forces applied to the connections, therefore creating prestress. Further, see attached translation page 5 lines 37-39.
Regarding claim 43, Kirchdorfer discloses wherein after pivoting of the impact element (12, see Figs. 13-14), the impact element is locked, via a retaining device (7, see NOTE 1 below), on the guiding element in such a way that further pivoting of the impact element is prevented (see NOTE 1 below).
NOTE 1: See on page 9 lines 26-30 of the attached translation that the transmission 7 has a self-locking gear to prevent unwanted rolling of the barrier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        5/16/2022